 592DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Exclusions from the Requested UnitThe Petitioner seeks to exclude from the requested unit employeeslisted in the categories of methods engineers, junior engineers, thenurse, application engineers in the order service department, and thetraffic analyst.The methods engineers and junior engineers, althoughconcededly professional employees, are presently represented ill acertified unit by a union whose contract would bar a representationproceeding with respect to those categories.Accordingly, they willbe excluded from the unit.4 The next category listed by the Petitioner,namely, the nurse, we shall exclude upon the ground that her interestsare dissimilar from those of the other professional employees in theunit here sought.'As regards the application engineers in the orderservice department together with the traffic analysts, it does not ap-pear from the record that the employees in these categories are pro-fessional employees; accordingly, they will be excluded from the unit.'We find that all engineers in the engineering department known asassociate engineers, senior and fellow engineers; all engineers in thenew sales department known as application engineers I and II; allengineers in the service sales department known as headquarters andservice engineers I and II; and works engineering design and layoutengineers at the Employer's Jersey City plant, New Jersey, excludingmethod engineers, junior engineers, application engineers in the orderservice department, traffic analysts, nurses, all other employees, guards,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Direction of Election.4AnteicanCableand Radio Corporation,101 NLRB 1759, 17626 Standai d Oil Company/,sups a9 Although under some ciretunstant es they might, as technical employees, be included ina larger professional group(seeStandardOilCompany,supra)no labor organization hereseeks their inclusion in what is otherwise a residual unit of professional engineers.O. W. Burke CompanyandLoy GittingsLocal 25, International Association of Bridge,Structural andOrnamental Iron Workers, AFLandLoy Gittings.Cases Nos.7-CA-10644 and 7-CB-192.May .5,1955DECISION AND ORDEROn December 27, 1954, TrialExaminer Robert E. Mullin issued hisIntermediate Report inthe above-entitled proceeding, finding that the112 NLRB No 46. O.W. BURKE COMPANY593Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsand the General Counsel filed exceptions to the Intermediate Report,and the Respondents filed supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as noted below.'ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that :1.The Respondent Company, O. W. Burke Company, and its offi-cers, agents, successors, and assigns, shalla.Cease and desist from :(1)Encouraging membership in the Respondent Union, Local 25,International Association of Bridge, Structural and Ornamental IronWorkers, AFL, or any other labor organization of its employees, bydischarging, suspending, or laying off any of its employees, or by re-fusing employment to qualified applicants, because of their nonmem-bership in, or their failure to obtain work referrals or clearances from,their labor organizations, or by discriminating against them in anyother manner in regard to their hire or tenure of employment or anyterm or condition of their employment, except to the extent permittedby Section 8 (a) (3) of the Act.(2) In any other manner interfering with, restraining, or coercingits employees, or applicants for employment, in the exercise of therights guaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in a la-bor organization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.b.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :'As is customary in violations of the type involved here, we shall provide that theRespondent Union notify Loy Gittings and the Respondent Employer that it has no objec-tion to Gittings'employmentFurther, inasmuch as two separate instances of discrim-ination are involved,vi:,December 29, 1953,and March22, 1954,we shall modify theTrial Examiner's recommendation that the back-pay period extend "from December 29. 1953,until he would have been laid off absent unfair labor practices"to provide that theRespondents make whole Loy Gittings for any loss of pay he may have suffered by reasonof the discrimination against hint on the two dates involved. .594DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) Jointly and severally with Respondent Union make whole LoyGittings for any loss of pay suffered as a result of the discriminationagainst him in the manner set forth in the section of the IntermediateReport entitled "The Remedy," as amended herein.(2)Upon request, make available to the Board, or its agents, for ex-amination and copying, all payroll records, social-security paymentrecords, timecards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due.(3)Post at its principal place of business copies of the notice at-tached hereto marked "Appendix A." 2 Copies of such notice, to befurnished by the Regional Director for the Seventh Region, shall,after being duly signed by the Respondent Company's representative,be posted by the Company immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent Company to insure that said notices are not altered, defaced, or,covered by any other material.(4)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent Company has taken to comply herewith.2.The Respondent Union, Local 25, International Association ofBridge, Structural and Ornamental Iron Workers, AFL, and its offi-cers, representatives, agents, successors, and assib s, shall :a.Cease and desist from :(1)Causing or attempting to cause the Respondent, O. W. Burke'Company, its officers, agents, successors, and assigns, to discharge, sus-pend, lay off, or in any other manner discriminate against its em-ployees or applicants for employment in violation of Section 8 (a) (3),of the Act.(2) In any other manner restraining or coercing employees of, orapplicants for employment with the Respondent, O. W. Burke Com-pany, its successors or assigns, in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized by Section8 (a) (3),of the Act.b.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Notify Loy Gittings and the Respondent O. W. Burke Com-pany, immediately in writing, that it does not object to Loy Gittings',employment.2In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"`Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 0.W. BURKE COMPANY595(2) Jointly and severally with Respondent Company, make wholeLoy Gittings for any loss of pay suffered by reason of the discrimina-tion against him in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy," as amended herein.(3)Post at its business office and meeting hall in Detroit, Michigan,copies of the notice attached hereto as "Appendix B." I Copies of saidnotice, to be furnished by the Regional Director for the SeventhRegion, shall, after being duly signed by an official representative ofthe Respondent Union, be posted by the Respondent Union immedi-ately upon receipt thereof and maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous places, including allplaces where notices to its members are customarily posted.Reason-able steps shall be taken by the Respondent Union to insure that saidnotices are not altered, defaced, or covered by any other material.(4)Mail to the Regional Director for the Seventh Region signedcopies of the notice attached hereto marked "Appendix B," for post-ing, if the Respondent Company is willing, at the Company's place ofbusiness in Detroit, Michigan, in places where notices to employees arecustomarily posted.(5)Notify the Regional Director for the Seventh Region, in writ-ing, within ten (10) days from the date of this Order what steps theRespondent Union has taken to comply herewith.MEMBER LEEDOM took no part in the consideration of the above De-cision and Order.3 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words ' Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "APPENDIX ANOTICE TO ALL EMPLOYEES AND APPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees and appli-cants for employment that :WE WILL NOT encourage membership in Local 25, InternationalAssociation of Bridge, Structural and Ornamental Iron Workers,AFL, or in any other labor organization of our employees, bydischarging, suspending, or laying off any of our employees or byrefusing employment to qualified applicants because of their non-membership in, or their failure to obtain a work permit or a clear-ance from that labor organization, or by discriminating againstthem in any other manner in regard to their hire or tenure of em-369028-50-vol. 112-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment, or any terms or conditions of employment,except tothe extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees or applicants for employment,in the exer-cise of therights guaranteedin Section 7 of the Act, except thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.WE WILL makeLoy Gittingswhole for any loss of pay he mayhave suffered by reason of the discrimination against him.All our employees are free to become, remain,or to refrain from be-coming, or remaining,members of the above-named Union or anyother labor organization,except to the extent that this right may beaffected by an agreement authorized by Section 8 (a) (3) of the Act.O. W. BURKE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from thedate hereof, and must not be altered,defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 25, INTERNATIONAL ASSOCIATION OFBRIDGE, STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFL, AND TOALL EMPLOYEES OF O. W. BURKE COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Re-lations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause O. W. Burke Company,its officers, agents,successors,or assigns, to discharge, suspend,lay off, or in any other manner to discriminate against employeesor applicants for employment because of their nonmembership in,or their failure to obtain a work permit or clearance from our or-ganization, except as authorized by Section 8 (a) (3) of the Act.WAVE WILL NOT in anyother manner restrain or coerce employeesof, or applicants for employment with, O. W. Burke Company, itssuccessors or assigns,in the exercise of the rights guaranteed bySection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized by Section 8(a) (3) of theAct. 0.W. BURKE COMPANY597IVE WILL notify 0.117. Burke Company that we have no objectionto the hiring or employment of Loy Gittings, or any other personwithout being a member of, or being hired pursuant to permit is-sued by, our organization.WE WILL notify Loy Gittings that we have no objection to hisemployment by 0. W. Burke Company.W`TE WILL make Loy Gittings whole for any loss of pay sufferedbecause of the discrimination against him.LOCAL 25, INTERNATIONAL ASSOCIATION OFBRIDGE, STRUCTURAL AND ORNAMENTAL IRONWORKERS, AFL,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate hereof, and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct, as amended, 61 Stat. 136 (herein called the Act), was heard in Detroit, Michigan,on October 26 and 27, 1954, pursuant to an order of consolidation and due notice toall parties.'The complaint in Case No. 7-CA-1064 alleged that the RespondentEmployer, in violation of Section 8 (a) (1) and (3) of the Act, had terminated orrefused to continue the employment of Loy Gittings because he had neither a work-ing permit nor a clearance from Local 25 and that since about December 15, 1953, ithas required membership in, or clearance from, the Union as a condition of employ-ment in an ironworker's job.The complaint in Case No. 7-CB-192 alleged that Local25, in violation of Section 8 (b) (1) (A) and (2) of the Act, caused the Companyto terminate Gittings' employment.In its answer, the Company conceded certain factswith respect to its business operations 2 but denied the commission of any unfair laborpractices.The Union, in its answer, admitted that it had caused the Company to: (1)Refuse to continue the employment of Gittings; (2) prefer members of and holders ofpermits from Local 25; and (3) terminate the employment of those engaged in iron-workers' jobs who had failed to pay dues and initiation fees.At the same time the Re-spondent Union denied that it had violated the Act.The General Counsel, the Company, and Local 25 were represented at the hearingby their attorneys.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce all evidence pertinent to the issues was afforded all parties.At the conclusion of the General Counsel's case, the Company moved to dismiss thecomplaint.This. motion was denied.At the conclusion of the hearing this motionwas renewed and ruling was reserved thereon. It is now denied. The parties waivedoral argument. Subsequent to the hearing a brief was received from the RespondentCompany.'The General Counsel and the staff attorney appearing for him at the healing arereferred to herein as the General Counsel and theNationalLabor Relations Boaid as theBoard , the above-namedCompanyis referred to asthe RespondentEmployer and theRespondentUnionas Local 25 or the IronWorkei s2This concession Naaslimited to the instant case and was withoutwaiverof, or prejudiceto, theRespondent Employei s position in any pioceedings subsequently instituted beforethe Board 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, and from my observation of the demeanor ofthe witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYO.W. Burke Company,a Michigan corporation,having its principal office andplace of business in Detroit,is engaged as a general contractor in commercial andindustrial construction.Its annual purchases of materials such as lumber, steel,mortar, bricks,cement, and gravel exceed$1,000,000, of which in excess of $500,000in value are received by the Company at its Michigan construction sites directly frompoints located outside the State.Annually,the Company provides goods and servicesvalued in excess of $200,000 for concerns,each of which annually ships goods valuedin excess of $50,000 to points located outside of the State in which said concerns arelocated.On the foregoing facts,3 the Respondent Company concedes,and I find,that it is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 25 is a labor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESItwas stipulated by the parties that at no period relevant to the issues herein didthe Company and Local 25 have a collective-bargaining agreement.On the otherhand, Stephen D. Butts, engineer and project manager for the Respondent Employer,testified that the Company regularly made voluntary payments to an insurance fundmaintained by Local 25, the amount of such payments being based upon the numberof hours worked by its employees assigned to structural ironwork.Over a period of years, Loy Glttings,the Charging Party in both cases, had beena member of several different locals of the International Association of Bridge,Structural and Ornamental Iron Workers.Severalmonths prior to the periodrelevant to the matters now in issue,Gittings had been suspended by a local unionof the aforesaid association in Casper,Wyoming.On about December 9, 1953, and upon payment of $2, Gittings received a tem-porary work permit from Local 25, issued over the signature of T. Pasell, its businessagent.After a union referral to one employer proved fruitless because no work wasavailable, on about December 17, Gittings and one Donald Rasmussen went to theunion hall and there,following a conversation with Harry Brittingham,assistantbusiness agent, the latter gave them work referrals to the O. W. Burke Company.Gittings and Rasmussen reported to the Burke construction site where the timekeepersigned them up and told them to report to Foreman Eugene Moss.After they haddone so, Moss told them to"check in"4with the Iron Workers' steward.Accordingto Gittings,when he and Rasmussen went to the steward, the latter looked at theirpermits and made some notation in his own records.5The two men then returnedto the foreman who assigned them jobs.The permit which Gittings received from Local 25 expired on December 24.Onthemorning of December 29, Rasmussen,who had become the union steward thepreceding week,6 checked Gittings'permit, told him that it would have to be renewedand that he would be unable to work until that was done.?According to Gittings, hethen contacted Moss, and after telling him what Rasmussen had said, the foremanstated that the steward was correct and that Gittings could not work until the permitwas renewed.The employee then left the job site and went to the headquarters ofLocal 25 where the secretary to the business agent told him that his permit wouldnot be renewed until Local 25 received the membership book Gittings had held whileaffiliated with the local in Wyoming.According to Gittings,he then returned to the3To which the Company agreed for the purposes of this case4This quotation is from Moss'testimony.6Moss conceded that he told Glttings to see the steward and explained that this was acustomary practice which was designed only to enable the steward to keep an accuraterecord of the hours each man worked and thus check on the accuracy of the employer'scontribution to the union insurance fund°Rasmussen was a member of Local 25.9 The foregoing finding is based on the credited testimony of GittingsRasmussen testi-fied that lie told Gittings lie would have to get Local 25 to renew the permit but becamevery evasive and noncommittal in his responses ishen asked whether lie had said anythingabout what the consequences of nonrenewal isould be 0.W. BURKE COMPANY599job, and, upon informing Moss the Union would not renew his permit, was told bythe foreman that he could not go back to work until he was "fixed up" 8 with Local25.Gittings then departed.Early in January 1954,in a conversation with Brittingham,the assistant businessagent advised Gittings to have the local in Wyoming send him a telegram setting forthGittings'standing.The latter did so and received a response which he brought to theunion hall later in the month. He was then told, however, that no work was available.Thereafter Gittings left the Detroit area and did not return until March.On aboutMarch 12 he saw Brittingham at the hall and obtained a work referral to a job whichlasted slightly over a day.On March 14,the assistant business agent referred him toanother job that lasted 3 days.On March 22,Gittings again visited the union hall.Brittingham told him that the Burke Company had requested that he send them sixmen that morning.According to Gittings,Brittingham at first promised to send himout on this request but then reconsidered and refused to do so.Gittings testified that he then went directly to the Burke job site and there, afterseeking out Moss and asking whether he could go back to work,the foreman toldhim that it would not be possible until he had obtained union clearance.Gittingsthen went to the Regional Office of the Board to inquire as to his rights in the matterand it was suggested that he apply for reemployment.As a result,Gittings returnedto the job site that afternoon,again sought out Moss, and once more asked if therewould be any chance for him to go to work. Acording to Gittings,Moss replied "No,not until your union slip is back."Gittings then left the scene and subsequently filedthe charges on which the complaints in these cases are based.Moss, when called as a witness for Respondent Company, testified that on Decem-ber 29 Gittings asked if he could get paid that morning so that he could"straightenup [his] union dues,"that the employee's request was granted and that after Gittingsleft the job, presumably on his way to the payroll office, he never returned to work.Moss testified that he did not see Gittings again until the afternoon of March 22.Asthe foreman described this occasion,9after greeting the man and asking him if he wascoming back to work, Gittings replied in the negative and explained that he had onlycome out to pick up his overalls.Moss testified that on December 29 and after Git-tings had left the job,Rasmussen,the union steward, told him that he had sent Git-tings to the union hall"to get his permit straightened out."He denied ever havingseen Gittings'permit or having questioned him as to his union standing.He furtherdenied ever having told Gittings that he would have to be in good standing with Local25 to continue on the job or that a union permit was a requisite to reemployment.Moss testified that he had no complaints about Gittings'work and that both on De-cember 29 and on March 22 he was in need of ironworkers.According to Moss, onthe latter date he had telephoned Brittingham to ask for 6 men and that Local 25 onlysent out 5,including 1 apprentice.In this respect Moss' testimony corroborates Git-ings' account of what Brittingham told him on the same day.At the time of the hearing Mr. Moss had been with the Burke Company since 1926,had been superintendent and foreman of ironwork for many years, and, as such,hired all the ironworkers.10He testified that the Company had never advertised forsuch craftsmen and that it was customary to call Local 25 when men were neededbecause "that is the only place that I know that a fellow can get ironworkers." It isalso customary that when new employees first report for work on the job site theyare paid from the time they leave the hall of Local 25.Moss further testified that. . in all my experience I don't think I have had half a dozen iron workers cometo me on a job and ask for work." The superintendent is an active member of Local25 and has been for many years. By way of explanation he stated that "if they tookmy card . . . they would take my bread and butter away from me."It is the duty of the Trial Examiner to resolve the sharp conflicts between the testi-mony of Moss and Gittings In his brief,counsel for the Company assails the credi-bility of Gittings as being confused,self-contradictory,and incredible.He furtherargues that the explanation for Gittings'unemployment is to be found in the em-ployee's apparent penchant for transient drifting and irresponsibility rather than inunlawful conduct on Moss' part.It is true Gittings did not appear to have a recordfor employment stability.On the other hand, Moss frankly stated that he had nocomplaints about the man's work while on the job.Moreover,in determining thecredibility issues here involved it is necessary to consider not only Gittings'self-in-8This quotation is from the testimony of Gittings9 According to the testimony of both men, this meeting took place on the 14th story levelof one of the apartment house units then under construction19Mr. Butts testified that the hitnog of all those employed in that craft was entrustedentirely to Moss. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDterest in testifying as he did, but also that of Moss who, though an agent for theRespondent Employer, very obviously had a deep, abiding, and understandable loy-alty to the Union of which he had been a lifelong member. On the material points inissueGittings' testimony was neither self-contradictory nor inconsistent.Conse-quently, based upon my observation of these witnesses on the stand and the appar-ent reliability there displayed, it is my conclusion that Gittings is the more crediblewith respect to the incidents on the 2 days in question. It is, therefore, my conclu-sion, and I find that on December 29 Moss told the employee that he would not bereemployed until he was in good standing with Local 25 and that on two occasions onMarch 22 Moss reiterated that Gittings would not be rehired until he had a permitfrom the Respondent Union.Concluding FindingsAlthough these cases were consolidated for hearing, as counsel for the RespondentCompany states, correctly, in his brief, the evidence as to each Respondent must beconsidered separately. Insofar as Case No. 7-CA-1064 is concerned, I have foundthat on December 29 Gittings told Foreman Moss that he had been unable to get hiswork permit renewed at the hall of Local 25 and that the latter then informed Gittingshe could not work until he had settled his difficulties with the Union. I have alsofound that on two occasions on March 22 the foreman reiterated this position. It wasconceded that Moss did all the hiring of ironworker personnel. It was likewise con-ceded that there was no collective-bargaining agreement in force between the Com-pany and Local 25. As a result, the Company was not free to require membership inthe Iron Workers, or a work permit or a clearance from that Union as a prerequisiteto employment.That, however, was the net effect of Moss' action. By so doing, ata time when no lawful contractual obligation for such action existed, the Company'sforeman permitted a labor organization to determine who would be hired. It is wellestablished, and I find, that by engaging in such a course of conduct the RespondentEmployer violated Section 8 (a) (1) and (3) of the Act.Grove Shepherd WilsonfKruge, Inc, et al.,109 NLRB 209;American Pipe and Steel Corp.,93 NLRB 54,55-57;Engineers Limited Pipeline Company,95 NLRB 176, 177.As noted earlier, in its answer the Respondent Union conceded that it had causedthe Company to terminate Gittings' employment and that it had done so becauseGittings, as a suspended member of other locals affiliated with the International Asso-ciation of Ironworkers, was no longer in good standing.Local 25 called only onewitness,Mr. James Jenkins, presently its financial secretary and business representa-tive,whose testimony related solely to a communication from the International As-sociation on Gittings' record as a union member. Jenkins was not elected to hisoffice until August1954,and concededly had no personal knowledge of any of theincidents involved in Gittings' difficulties with Local 25.From the answer filed bythe Respondent Union and from the position it took at the hearing it apparently as-sumed that no violation could be proved under Section 8 (b) (2) and (1) (A) ofthe Act if the Charging Party involved had lost his good standing in a union throughfailure to pay such dues and initiation fees as are uniformly required of all members.Such a defense ignores completely the fact that the Act permits a union to cause thetermination of an employee for such reasons only in the event there is in force a col-lective-bargaining agreement that conforms to the requirements of Section 8 (a) (3).Byers TransportationCompany, Inc,94NLRB 1494, 1495, enfd.sub nom.N. L. R. B. v. Radio Officers, et al.,347 U. S. 17;Operative Plasterers' and CementFinishers' International Association, Local 555, AFL,110 NLRB 463; cf.SouthTexas Chapter, Associated General Contractors of America, Inc.,107 NLRB 965.Here the parties stipulated that there was no such agreement between Local 25and the Respondent Company.Under these circumstances and in view of thecredible evidence in the record as well as the admissions of the Respondent Union,I conclude and find that Gittings' termination by, and failure to secure reemploy-ment with, the Company resulted from his failure to obtain a renewal of his workpermit from Local 25 and the latter's objections to his continuance on the job.Bysuch conduct, Local 25 engaged in unfair labor practices within the meaning ofSection 8 (b) (2) and 8 (b) (1) (A) of the Act. I so find.Consolidated WesternSteel Corp.,94 NLRB 1590, 1593;N. L. R. B. v. Local 57, Operating Engineers,201F. 2d 771, 773-775 (C. A.1); Jarka Corporation,94 NLRB 320, 322-323, enfd. 198F. 2d 618 (C. A. 3).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have a SOUTHEASTERN MOTOR TRUCK LINES, INC.601close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondents have violated the Act, I shall recommend thatthey cease and desist therefrom and take certain affirmative action designed to effectu-ate the policies of the Act. I shall thus recommend, among other things, that theRespondents, jointly and severally, make Loy Gittings whole for any loss of pay suf-fered by reason of the discrimination against him, by payment to him of a sum ofmoney equal to that which he normally would have earned from December 29, 1953,until he would have been laid off absent unfair labor practices, less his net earningsduring this periodBack pay shall be computed in accordance with the formula statedin F.W. Woolworth Company,90 NLRB 289.CONCLUSIONS OF LAWUpon these findings of fact, and upon the entire record in the case, I make the fol-1.The Respondent Company is engaged in commerce and business activities whichaffect commerce within the meaning of Section 2 (6) and (7) of the Act.2.Local 25, International Association of Bridge, Structural and Ornamental IronWorkers, AFL, is a labor organization within the meaning of Section 2 (5) of the Act.3.By its interference with, restraint, and coercion of its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent Company has en-gaged in and continues to engage in unfair labor practices within the meaning of Sec-tion 8 (a) (1) of the Act.4.By its acceptance of the Respondent Union's determination as to the identity ofthose who should be permitted to work for it, in the absence of any lawful contractualobligation to accept such a determination, the Respondent Company has engaged inand has continued to engage in unfair labor practices within the meaning of Section8 (a) (3) of the Act.5.By attempting to cause, and causing, the Respondent Company to discriminateagainst Loy Gittings, and thus to commit an unfair labor practice within the mean-ing of Section 8 (a) (3) of the Act, the Respondent Union has engaged in and hascontinued to engage in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.6.By its restraint and coercion of employees in the exercise of certain rights guar-anteed in Section 7 of the Act, the Respondent Union has engaged in and has con-tinued to engage in unfair labor practices within the meaning of Section 8 (b) (1)(A) of the Act.7.These unfair labor practices are unfair labor practices within the meaning ofSection 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Southeastern Motor Truck Lines,Inc.andTeamsters,Chauffeurs,Helpers and Taxicab Drivers Local UnionNo. 327,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL, Petitioner.Case No. 10-RC-2769.May 5,1955DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn May 20, 1954, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the Tenth Re-gion, among the employees in the unit herein found appropriate.At112 NLRB No 78.